Citation Nr: 0929328	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-20 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a higher level of special monthly 
compensation for aid and attendance, currently at the rate 
set under 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.350(b) (2008).

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.

3.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


WITNESSES AT HEARING ON APPEAL

The Veteran and her mother




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Veteran and her mother 
appeared for a Travel Board hearing in June 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities, all 
associated with brain stem encephalitis, include spastic 
paresis of the right upper extremity, spastic paresis of the 
right lower extremity, and spastic paresis of the left lower 
extremity, all evaluated as 40 percent disabling; diplopia, 
right vocal cord paralysis with decreased gag reflex and 
difficulty swallowing, spastic paresis of the left upper 
extremity, and an adjustment disorder with a depressed mood, 
all evaluated as 30 percent disabling; brain stem 
encephalitis, evaluated as 10 percent disabling; and status 
post tracheostomy, evaluated as zero percent disabling.  

2.  The Veteran has total loss of use of both upper 
extremities and both lower extremities.



CONCLUSIONS OF LAW

1.  The criteria for a higher level of special monthly 
compensation for aid and attendance, at the rate between 
38 U.S.C.A. § 1114(n) and (o), have been met.  38 U.S.C.A. §§ 
1114, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.350 (2008).

2.  The criteria for entitlement to specially adapted housing 
have been met.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.350, 3.809, 
3.809a (2008).

3.  The criteria for entitlement to automobile and adaptive 
equipment have been met.  38 U.S.C.A. §§ 2101(a), 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.350, 3.808, 4.63 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements, 
found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, 
given the Board's fully favorable disposition of the issues 
on appeal, no further notification or assistance in 
developing the facts pertinent to this matter is required at 
this time.  Indeed, any such action would result only in 
delay.



II.  Factual background

In the present case, service connection is in effect for 
multiple disabilities associated with brain stem 
encephalitis.  These include spastic paresis of the right 
upper extremity, spastic paresis of the right lower 
extremity, and spastic paresis of the left lower extremity, 
all evaluated as 40 percent disabling; diplopia, right vocal 
cord paralysis with decreased gag reflex and difficulty 
swallowing, spastic paresis of the left upper extremity, and 
an adjustment disorder with a depressed mood, all evaluated 
as 30 percent disabling; brain stem encephalitis, evaluated 
as 10 percent disabling; and status post tracheostomy, 
evaluated as zero percent disabling.  The combined evaluation 
as of April 2004 has been 100 percent, with special monthly 
compensation in effect at the rate set by 38 U.S.C.A. 
§ 1114(l) and 38 C.F.R. § 3.350(b) on account of being so 
helpless as to be in need of regular aid and attendance as of 
May 2005.

The recent medical evidence of record includes an April 2005 
VA aid and attendance examination.  The examiner noted that 
the Veteran had left-sided extremity weakness (upper and 
lower) and used a wheel chair.  She had difficulty in 
dressing herself with hand weakness and needed help (moderate 
to maximum) for dressing herself with clothes.  She could not 
stand to pull her lower body clothing and could not hold her 
clothing with one hand well.  Fine motor coordination was 
declining in her dominant hand, impacting the quality of all 
self-care tasks including grooming.  She could not ambulate 
and needed supervision for transferring to bed, pulling up 
diapers, and applying medications.  Due to an ongoing and 
medically-related increase in weight, she was unable to bring 
her feet to her knees during lower body self-care.  
Consequently, she could no longer perform the "compensatory 
strategies" that she had been performing before, such as 
using one-handed techniques.  She had poor balance and 
episodes of wheezing and needed help with administrating 
inhalation medications and opening medication bottles.  Given 
her "young age," social and recreational activities were 
recommended to help with her depression, but she was unable 
to leave the home without adult supervision.  The examiner 
determined that the Veteran could not walk without the 
assistance of another person and that she needed to be 
transported with close supervision.  She was at risk for 
falls if allowed to transfer at certain areas, and it was 
noted that she would develop rashes below the breasts, in the 
groin area, and on the back.  

A further VA aid and attendance examination was conducted in 
June 2005.  During this examination, the Veteran reported 
that she could not stand on her own.  She could cut food with 
her right hand, but she had paralysis of her left hand.  She 
needed help with bathing and dressing.  Left-sided paralysis 
was noted.  Upon examination, the Veteran was in a motorized 
wheelchair.  An examination of the extremities revealed 1+ 
pedal edema.  A May 2005 neurological consultation was noted 
to indicate neurological manifestations of Behcet's syndrome.  
The assessment was Behcet's syndrome on Prednisone.  It was 
noted that the Veteran needed three people to help her get to 
the toilet and also needed help with daily needs like 
bathing, dressing, eating, and attending daily bodily 
functions.  The examiner further stated that the Veteran 
could not take care of herself in a life-threatening 
situation.  

In a September 2005 statement, a VA doctor noted that the 
Veteran had total loss of both extremities, loss of movement 
of the left arm, and "total loss of the bowel and bladder."  
In view of her condition, a "higher level of aid and 
attendance" was requested by the doctor.

The Veteran's predicament was described in detail in an 
October 2005 social worker's statement.  In this statement, 
it was noted that "the medical team felt the award should be 
rated higher because of the progressive nature of the 
Veteran's horrid disease."  The social worker noted that the 
Veteran's mother had quit her job, left school, and gave up 
her apartment to care for the Veteran.  The social worker 
further indicated that the Veteran would need a home-based 
primary care program.  Also, the social worker noted that the 
Veteran and her mother would not be able to survive on the 
current rate of payment and that, if a higher rate were not 
paid, the Veteran would have to remain in a VA facility until 
her death.  

A later October 2005 VA treatment record from the same social 
worker indicates that the Veteran had gotten worse.  She 
stated that she was incontinent of bowel and bladder, had 
weakened in her trunk strength, and was depressed.  The 
Veteran was described as being in "total care."

VA treatment records dated from March 2007 through May 2008 
contain varying assessments of the extent of the Veteran's 
disability.  On March 3, 2007, she was noted to be "bed 
bound with paralysis."  A record from March 4, 2007 reflects 
that she had tetraparesis, and a March 7, 2007 record 
indicates that she was bed-bound because of tetraplegia.  In 
April 2007, quadriparesis was noted.  Subsequent VA treatment 
records contain references to both tetraparesis and 
quadriparesis, with May 2007 motor testing indicating 
tetraparesis.  As of the last date of treatment of record, on 
May 19, 2008, the Veteran was noted to be a quadriplegic.  

During her June 2009 Travel Board hearing, the Veteran 
indicated that she had to be fed and that she could not move 
her arms because of a weakness "similar to paralyzation."  
The Veteran also testified that she had double vision.  
Choking with eating was noted.  The Veteran's mother stated 
that she had to change her clothes, wash her, feed her, and 
provide medications.  It was indicated that the Veteran 
underwent physical therapy for a while, but "they said it 
wouldn't help."  Partial vocal cord paralyzation was noted.  
The Veteran confirmed that she could not move herself in and 
out of her wheelchair, though she could get around with hand 
controls.  

III.  Entitlement to a higher level of special monthly 
compensation for aid and attendance

The rate of special monthly compensation provided by 
38 U.S.C.A. § 1114(l) is payable for anatomical loss or loss 
of use of both feet, one hand and one foot, blindness in both 
eyes with visual acuity of 5/200 or less or being permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  See 38 C.F.R. § 3.350(b).  The Veteran is 
currently receiving special monthly compensation at this 
rate.  

Entitlement to benefits under 38 U.S.C.A. § 1114 and 
38 C.F.R. § 3.350 is, in part, predicated upon a finding of 
loss of use as a result of a service-connected disability. 
"Loss of use" of an extremity, as defined at 38 C.F.R. §§ 
3.350(a)(2) and 4.63, is where "no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of the election below the 
elbow or knee, with use of a suitable prosthetic appliance."  
The determination of loss of use will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. 38 C.F.R. §§ 3.350(a)(2) and 4.63.  Examples 
offered at 38 C.F.R. § 3.350(a)(2) for loss of use of a foot 
include extremely unfavorable ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, and shortening 
of the lower extremity of 3.5 inches or more.  

Based upon the evidence of record, particularly the VA 
records from September and October 2005 and subsequent VA 
outpatient treatment records indicating tetraplegia and 
quadriplegia, the Board is fully satisfied that that the 
Veteran has no effective function of any of her four 
extremities other than that which would be equally well 
served by an amputation stump at the site of the election 
below the elbow or knee, with use of a suitable prosthetic 
appliance.  Accordingly, the Board finds total loss of use of 
all four extremities for purposes of 38 C.F.R. § 3.350(a)(2).

Bearing the Veteran's loss of use of all four extremities in 
mind, the Board notes that the rate of special monthly 
compensation provided by 38 U.S.C.A. § 1114(m) is payable for 
any of the following conditions: (i) anatomical loss or loss 
of use of both hands; (ii) anatomical loss or loss of use of 
both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place; (iii) 
anatomical loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place with anatomical loss or loss of use of 
one leg at a level, or with complications, preventing natural 
knee action with prosthesis in place; (iv) blindness in both 
eyes having only light perception; (v) blindness in both eyes 
leaving the veteran so helpless as to be in need of regular 
aid and attendance.  See 38 C.F.R. § 3.350(c).  Given that 
the evidence indicates total loss of use of both legs and 
both arms, the Board finds that these criteria have been met 
as well.  

The rate of special monthly compensation provided by 
38 U.S.C.A. § 1114(n) is payable for: (1) anatomical loss or 
loss of use of both arms at a level or with complications, 
preventing natural elbow action with prosthesis in place; (2) 
anatomical loss of both legs so near the hip as to prevent 
use of a prosthetic appliance; (3) anatomical loss of one arm 
so near the shoulder as to prevent use of a prosthetic 
appliance with anatomical loss of one leg so near the hip as 
to prevent use of a prosthetic appliance; and (4) anatomical 
loss of both eyes or blindness without light perception in 
both eyes.  See 38 C.F.R. § 3.350(d).  Again, given that the 
evidence reflects total loss of use of both arms, these 
criteria have been met.  

The rate of special monthly compensation provided by 
38 U.S.C.A. § 1114(o) is payable for any of the following 
conditions: (i) anatomical loss of both arms so near the 
shoulder as to prevent use of a prosthetic appliance; (ii) 
conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C.A. 
§ 1114(l) through (n); (iii) bilateral deafness rated at 60 
percent or more disabling (and the hearing impairment in 
either one or both ears is service connected) in combination 
with service-connected blindness with bilateral visual acuity 
20/200 or less; and (iv) service-connected total deafness in 
one ear or bilateral deafness rated at 40 percent or more 
disabling (and the hearing impairment in either one of both 
ears is service-connected) in combination with service-
connected blindness of both eyes having only light perception 
or less.  See 38 C.F.R. § 3.350(e).  Here, where the Veteran 
has not alleged actual loss of the arms, bilateral deafness, 
or blindness, the criteria of subsections (i), (iii), and 
(iv) have not been met.  Moreover, her loss of use of both 
legs and both arms result from the same disability (brain 
stem encephalitis), precluding a higher rate under subsection 
(ii) because that subsection speaks to "conditions."  Also, 
while an increase can be predicated on the combination of 
paralysis of both lower extremities together with loss of 
anal and bladder sphincter control, under 38 C.F.R. 
§ 3.350(e)(2), the Veteran has not been assigned service-
connected disability evaluations for impairment of anal or 
bladder sphincter control in this case.  In summary, special 
monthly compensation at the U.S.C.A. § 1114(o) rate is not 
warranted.

However, under 38 C.F.R. § 3.350(f)(5), anatomical loss or 
loss of use, or a combination of anatomical loss and loss of 
use, of three extremities shall entitle a veteran to the next 
higher rate without regard to whether that rate is a 
statutory rate or an intermediate rate.  See 38 U.S.C.A. 
§ 1114(p) (concerning the payment of intermediate "1/2 
step" increases).  Here, where the Veteran has loss of use 
of all extremities, the criteria for an increase to the next 
higher rate under 38 C.F.R. § 3.350(f)(5), namely between 
38 U.S.C.A. § 1114(n) and (o), have been met.  

Accordingly, increased special monthly compensation at the 
rate between 38 U.S.C.A. § 1114(n) and (o) is granted.

IV.  Entitlement to specially adapted housing or a special 
home adaptation grant.

Eligibility for assistance in acquiring specially adapted 
housing under 38 U.S.C.A. § 2101(a) may be granted if a 
veteran is entitled to compensation for permanent and total 
disability due to: (1) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (2) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (3) the loss or 
loss of use of one lower extremity together with residuals of 
organic disease or injury that so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809.  The term "preclude 
locomotion" means the necessity for regular and constant use 
of a wheelchair, braces, crutches or canes as a normal mode 
of locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations 
may be issued to a veteran with requisite service who is 
entitled to VA compensation for a permanent and total 
service-connected disability, if: (a) the veteran is not 
entitled to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 C.F.R. § 3.809 
and had not previously received assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a); and 
(b) the veteran is entitled to compensation for permanent and 
total disability which is (1) due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  This 
assistance will not be available to any veteran more than 
once.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

As noted above, the Veteran has total loss of use of both 
upper and lower extremities as a consequence of her brain 
stem encephalitis.  The criteria for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 have thus 
clearly been met.  Also, as such, consideration for financial 
assistance in acquiring necessary special home adaptations 
under 38 C.F.R. § 3.809a is not warranted, as the benefit of 
38 C.F.R. § 3.809 has been awarded.

V.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only

Eligibility for financial assistance to purchase one 
automobile or other conveyance and necessary adaptive 
equipment is warranted where one of the following exists as 
the result of injury or disease incurred or aggravated during 
active service: (1) loss or permanent loss of use of one or 
both feet; (2) loss or permanent loss of use of one or both 
hands; (3) permanent impairment of vision of both eyes, 
meaning central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808.

Once again, the Board notes that the Veteran has total loss 
of use of both upper and lower extremities as a consequence 
of her brain stem encephalitis.  As such, the criteria for 
entitlement to entitlement to automobile and adaptive 
equipment under 38 C.F.R. § 3.808 have been met.  


ORDER

Entitlement to a higher level of special monthly compensation 
for aid and attendance, at the rate between 38 U.S.C.A. 
§ 1114(n) and (o), is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to specially adapted housing is granted.

Entitlement to automobile and adaptive equipment is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


